Case 1:18-cr'-00341-E.]L Document 1 Filed 11/04/18 Page 1 of 15

AO 91 (Rev. ll/l l) Criminal Colnplaint

 

UNITED STATES DISTRICT CoURT

for the

District of Idaho

 

 

 

United States ot`America )
v. )
_) CaSeNo. mgi§fl$;§.¢?”wb
SHAv\/N THoM/\S coNAv\/AY §
)
_ )
Dejfem/ant(S)
CRIMINAL CCMPLAINT
l, the complainant in this caSe, State that the following is true to the best of my knowledge and belief
On or about the date(s) of November 3, 2018 in the Coumy Of Canyon in the
WA AAAAA Disti'ict of |daho , the defendant(s) violated:
Cc)de SeC/z`cm Offel'lse Descrl`plion
18 U.S.C. sec. 1591(a)(1), (b)(Z) Attempted Se)< Trafficking of Chi|dren _
18 U.S.C. sec. 2423(b) Trave| With |ntent to Engage in |\licit Sexual Conduct

This criminal complaint is based on these facts:

See attached affidavit of HS| Specia| Agent Daren t\/I. Boyd.

g Continued on the attached Sheet.

 

 

Co)))p/aina/')r ’s sigllam)'e

Daren l\/t. Boyd, Special Agent

 

P/'inted name and title
Sworn to before me and signed in my presence

\“` "`-\\ §
‘s
Dai@; 11/04/2018 , 4 M/@lsz_/

./lza'ge 's sigma/ura

City and State; Boise, |daho Candy W. Dale, United’States |\/|agistrate Judge

 

Pl'i)llec/ name and title

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18` Page 2 of 15

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
1, Daren M. Boyd, Special Agent with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (HSI), being duly

sworn, depose and state:

INTRODUCTION AND AGENT BACKGR()UND

1 am a Special Agent with the Department of Homeland Security (DHS), lmmigration
and Customs Enforcement (ICE), Homeland Security investigations (HSI). 1 have been
employed as a Special Agent for over twenty-two (22) years and am assigned to the Boise, ldaho
HSI office (HSI Boise) under the Seattle, Washington HSI office (HSI Seattle), which has
jurisdiction over Washington, Alasl<a, Oregon and Idaho. l have successfully completed the
Criminal Investigator Training Program and the lmmigration and Naturalization Service Special
Agent Training at the Federal Law Enforcement Training Center in Brunswicl<, GA.

As a Special Agent, l am responsible for enforcing federal criminal statutes including the
distribution and/or transportation of images of minors engaged in sexually explicit conduct
offenses, pursuant to 18 U.S.C. § 2252(a)(2). My duties also include investigating criminal
violations relating to child exploitation and child pornographyl including violations pertaining to
the illegal production, receipt and possession of child pornography, and attempts or conspiracies
to commit those crimes. l have reviewed numerous examples of child pornography in several

forms of media including computer media. l have also participated in the execution of numerous

search warrants, the majority of which involved child exploitation and/or child pornography

 

l “Child Pornography,” as used herein, includes the definition in 18 U.S.C. § 2256(8)(A),
involving any visual depiction, the production of which involves the use of a minor engaged in
sexually explicit conduct. See 18 U.S.C. §§ 2252 and 2256(1) and (2).

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT-~l

 

Case 1:18-cr-00341-EJL Document 1 Filed 11/04/18 Page 3 of 15

offenses. l have received training and actual experience relating to Federal Criminal

Procedures, Federal Statutes and ICE Regulations.

As part of my duties, l have investigated child exploitation cases almost exclusively for
the last eleven (l l) years. l have participated in numerous investigations involving the sexual n
exploitation of children and the use of the Internet to conduct criminal activity, including fraud,
child pornography, controlled substance related crimes, etc. l have been active with the Boise,
Idaho United States Attorney’s Office Project Safe Childhood Working Group and the ldaho
Internet Crimes Against Children Tasl<force for the last eight (8) years. As a Special Agent, I am
authorized to investigate violations of laws of the United States and to execute warrants issued
under the authority of the United States.

l am submitting this affidavit as probable cause to arrest and charge SHAWN THOMAS
CONAWAY with violation of Title 18 U.S.C. § 2423(b) for Travel with the Intent to Engage in
lllicit Sexual Conduct and Title 18 U.S.C. § 1591 for Attempted Sex Trafficking of Children.

APPLICABLE LAW

 

Title 18, United States Code, Section 2423(b) states: “A person who travels in interstate
commerce or travels into the United States, or a United States citizen or an alien admitted for
permanent residence in the United States who travels in foreign commerce, for the purpose of
engaging in any illicit sexual conduct with another person shall be fined under this title or
imprisoned not more than 30 years, or both.” The statute defines “illicit sexual conduct” as “a
sexual act (as defined in section 2246) with a pel§_o_n under 18 years of age that would be in
violation of chapter 109A if the sexual act occurred in the special maritime and territorial

j jurisdiction of the United Stales. Under 18 U.S.C. § 2246, the term “sexual act” includes contact

AFFIDAVIT lN SUPPORT OF CRIMINAL COMPLAINT-2

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 4 of 15

between the penis and the vulva, the penis and the anus, the mouth and the penis, the mouth and
the vulva, and the penetration of the anal opening by an object.

Title 18, United States Code, Section 159l(a) states: “Whoever knowingly (l) in or
affecting interstate or foreign commerce, or within the special maritime and territorial
jurisdiction of the United States, recruits, entices, harbors, transports, provides, obtains,
advertises, maintains, patronizes, or solicits by any means a person; or (2) benefits, financially or 4
by receiving anything of value, from participation in a venture which has engaged in an act
described in violation of paragraph (l), knowingj or, except where the act constituting the
violation of paragraph (l) is advertising, in reckless disregard .of the fact, that means of force,
threats of force, fraud, coercion described in subsection (e)(2), or any combination of such means
will be used to cause the person to engage in a commercial sex act, or that the person has not
attained the age of 18 years and will be caused to engage in a commercial sex act, shall be
punished as provided in subsection (b).”

Under ldaho Code § 18-1508: “Any person who shall commit any lewd or lascivious act
or acts upon or with the body or any part or member thereof of a minor child under the age of
sixteen (16) years, including but not limited to, genital-genital contact, oral-genital contact, anal-
genital contact, oral-anal contact, manual-anal contact, or manual-genital contact, whether
between persons of the same or opposite sex . . . when any of such acts are done with the intent
of arousing, appealing to, or gratifying the lust or passions or sexual desires of such person, such
minor child, or third palty, shall be guilty of a felony and shall be imprisoned in the state prison

for a term of not more than life.”

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT-3

 

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 5 of 15

STATEMENT OF PROBABLE CAUSE

On November 2nd and 3rd, 2018, a multi-agency operation was conducted to identify
individuals who are predisposed to travel to engage in sexual activity with minors. During this
two-day operation, on November 3, 2018, an undercover law enforcement officer engaged in
online and telephonic communications regarding an individual traveling from the state of Oregon

to Caldwell, Idaho to exchange something of value for a sexual encounter with a minor.
CRAIGSLIST POSTING

On November 2, 2018, at approximately 9:49 p.m. an Undercover (“UC”) Idaho Cl‘imes
l Against Children (ICAC) taskforce officer posted the following advertisement in the

Cornmunity>Groups section on the Boise Craigslist website under the heading:
MW4M (Caldwe11)

Anyone looking for PnP? My + your Favors + fun 4 all.
HMU

E-l\/IAIL EXCHANGES

 

At 2:20 a.m. on November 3, 2018, “Shawn Conaway” sent an anonymized Craigslist e-
mail message to the UC ICAC taskforce officer’s anonymized Craigslist e-mail that contained
the following text: “Im down for this tell more what you got in mind.”

At 2134 a.m., the UC ICAC taskforce officer sent an anonymized Craigslist e-mail
message to an anonymized Craigslist e-mail account with the username “Shavvn Conaway” that
contained the following text: “We would have to do tomorrow txt me at (redacted 208 area code

phone number)”.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT-~¢l

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 6 of 15

TEXT MESSAGES _

Beginning at 2:38 p.m. on November 3, 2018, and ending at approximately 9:4l p.m. on

November 3, 2018, the following text message exchange between an unknown male at telephone

number (541) 403-4348 and the UC occurred on the anonymous social media and chat site

Whisper:

unknown male:

unknown male:

UC:

unknown male:

UC:

unknown male:

unknown male:

UC:

unknown male:

unknown male:

UC:

unknown male:

UC:

unknown male:

Hello

Tell me more of what you have in mind

We can host u got favors?

Depending on favors i got some

Like what

So tell more of what you have in mind

Weeds, adhd stuff

Nice that’ll work txt me tonight when ur ready
So what do you guys have in mind?

Are you talking a all play like mfm‘? Or like mmf type of
thing?

Meet up party then play some u cool with threesome or one

. at a time

3 sum fine is your man straight or bi

Age

44

AFFIDAVIT lN SUPPORT OF CRIMINAL COMPLAINT»-S

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 7 of 15

unknown male:
unknown male:

UC:
UC:
UC:
UC:
unknown male:
UC:
unknown male:

UC:

unknown male:
UC:
unknown male:

UC:
UC:

unknown male:
unknown male:

unknown male:

lm thinking like him in me and me in you and vice versa
type of thing

ls a fantascy been having so he be hanging me while bang
you at same time you down With that?

Absolutely man sounds hot

Hey you cool with you

Younger v

I’m 19

lm ok with that

Okay she's younger than .e a

As long as you both 18 an up im ok with that

Me and we are house sitting in Caldwell txt me tonight

4 when ur ready

She 18?
Ya she's not 18 so it's cool man
So your 19 an she is ?

15 but looks a lot older her mom knows We are actin
Active

Active how? That you two sexual active or that you swing?
1 think im going to pass sorry if she was 18 it be cool

Sorry

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT-_6

 

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 8 of 15

UC:

unknown male:

unknown male:

unknown male:

unknown male:

UC:

unknown male:

unknown male:

unknown male:

unknown male:

UC:

unknown male:

unknown male:

UC:

unknown male:

UC:

unknown male:

unknown male:

Cool man no worries
Its the age thing im not trying to go to jail if she was 18 it be cool

Sorry

4 lt would of been fun

One sides says to go for it my other side says no
No pressure man let me know if u change ur mind
So she cool with all this whonidea is this hers or yours?

So she is cool With all this is this her idea or yours or both have
you guys ever done this before?

Depending on the time i may go for it

So if we meet where we meeting

where U at?

2hr drive away

From Boise

Cool we r in Caldwell you over near twin?

No

. she wants to know what ur into?

When r u guys avaible an where woukd we met to do this?

An is she cool with all this ?

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAlNT-7

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 9 of 15

unknown male:

UC:

unknown male:

UC:

unknown male:

unknown male:

UC:

unknown male:

UC:

unknown male:

unknown male:

UC:

unknown male:

unknown male:

1 What im into like?

besides what we all talked about last night anything else U want to
see happen just so we r all on the same page we liked the idea of

vice versa thing

Happen like sexually?
ya

like dp

A dpv

i've never done a dpv

The real ? ls what would you guys like to see hapoen?

??

What do you guys want to do what ideas do you have?

So she cool with like you in me an me in hervatvsame time then
we reverse it how about you in her while getting im getting head or
vice versa ?

jHey it's me, you still want to bang me while he bangs you‘? never

tried that and he's open

Yeah im down with that if you are

He is open to trying in that ?

AFFIDAVIT lN SUPPORT OF CRIMINAL COMPLAINT-S

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 10 of 15

unknown male:

UC:

unknown male:

unknown male:

unknown male:

UC:

unknown male:

UC:

unknown male:

UC:

unknown male:

unknown male:

unknown male:

unknown male:

UC:

unknown male:

unknown male:

UC:

Both ways or just one?

tryin to read ur text and U want me to give you head while he does
me?

That too an we can switch thst way too
What is it you want to do?
Those are just some thoughts i had a fantascy i had

l'm good as long as we are safe what time? U brining favors?

Safe as in'condoms right

Ya l

1 have weed an adhd stuff i can get alcohol
sweet you know where Caldwell is?

Yes

l go to boise a lot

Does he want to suck dick‘?
Does ge want dick sucked ? Do you want pussy eaten ? `

he wants to try head WBU what do u want to do to me or me do to
U? '

Have you done pegging
Im down with that

idk what that is?

AFFIDAVIT IN SUPPORT OF CRlMlNAL COMPLAINT-~9

 

 

Case 1:18-cr-00341-E.]L Documentl Filed 11/04/18

unknown male:

unknown male:

UC:

unknown male: ,

UC:

UC:

unknown male:

UC:

UC:

unknown male:

UC:

unknown male:
unknown male:
unknown male:

unknown male:

unknown male:

unknown male:

To give head or recieve it

Pegging where female does the male
how do 1 do that?

Google it

lol okay

i don't have a strap on do you?

1 dont

okay well idk then

lol so u wanna come over?

1 think i am

cool what time so we can be ready
Before 10

Or after

But you havent told the addrs

lm coming

li need a ader

lm in caldwell

AFFlDA\/IT 1N SUPPGRT OF CRIMINAL COMPLAINT-lO

Page 11 of 15

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 12 of 15

During the above chat message exchange, an adult male was directed by the UC ICAC
Taskforce officer to first travel to the Sage Travel Plaza located at 2929 Franklin Road in
Caldwell, Idaho, and then to a residence provided by the UC ICAC Taskforce officer located in
Caldwell, Idaho. Based on the communication detailed above, the adult male believed that if he
went to the house he would give marijuana, alcohol, and prescription medication to a fifteen (15)

year old female and her boyfriend in exchange for sexual contact with both individuals

Law enforcement mobile surveillance units stationed in the area of the Sage Trave-l Plaza
were notified of the pending arrival of an adult male who could be driving a vehicle with Oregon
State license plates. Law enforcement surveillance units at the Sage Travel Plaza noted a 2000
Green Subaru Legacy with Oregon license plate number 8351(CP pull into the parking area of
the Sage Travel Plaza. An intel analyst from the ldaho Criminal lntelligence Center found that
license plate was registered with the Oregon Department of Motor Vehicles to Shawn Thomas

CONAWAY in Baker City, Oregon.

The Green Subaru Legacy then left the Sage Travel Plaza parking area and the law
enforcement surveillance unit conducted mobile surveillance and followed the vehicle to the
street of the residence provided by the UC lCAC Taskforce officer in Caldwell, ldaho. An adult
male exited the Green Subaru Legacy and walked to the rear door of the residence as directed by

the UC lCAC Taskforce officer.

Law enforcement officers from the United ’States Marshal Service (USMS) Greater Idaho
Fugitive Taskforce (GlFT) encountered the adult male who was identified as Shawn Thomas
CONAWAY at the rear door of the residence and took him into custody. During a search
incident to his arrest, CONAWAY was found to be in possession of a blue Samsung Galaxy

Note 9, an undetermined amount of a green leafy substance that appears to be marijuana, and a

AFFIDAVlT lN SUPPORT OF CRIMINAL CC)MPLAlNT-ll

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 13 of 15

prescription medication bottle containing eighteen (18) tablets The labeling on the medication
bottle lists the contents as amphetamine/dextroamphetamine five (5) milligram tablets

While still at the residence, CONAWAY spoke with HSI Special Agent (SA) Chris
Cutler and Idaho 1CAC Officer Paul Farina. SA Cutler explained to CONAWAY that they
wished to speak to him regarding the circumstances that led to him being arrested and advised
CONAWAY of his rights pursuant to Miranda. CONAWAY initially stated he wanted to speak

_ with a lawyer. A few minutes later, CONAWAY initiated a conversation with SA Cutler and
stated that he was willing to answer questions SA Cutler asked CGNAWAY if he needed to be
re~advised of his Miranda rights to Which CONAWAY responded he did not. CONAWAY then
signed his Statement of Rights Form Which was witnessed by SA Cutler and 1CAC Officer
Farina.

CONAWAY consented to the officers searching his vehicle and he read and signed a
Consent to Search Form documenting this consent. Officers recovered a six (6) pack of
Keystone Light sixteen (16) ounce beer from CONAWAY’s vehicle.

CONAWAY also consented to the officers searching his Samsung Note 9 cellular
telephone device, and he read and signed an HSI Consent to Search Cellular Telephone form
documenting this consent.

After his arrest, CONAWAY was then transported to the Canyon County Sherriff’s
Office (CCSO) for interview. HSI SA Cutler and 1CAC Officer Farina interviewed CONAWAY
in an interview room equipped with audio and video recording capabilities

During the interview, multiple times CONAWAY admitted that he knew it was illegal to
attempt to engage in sexual activities with a minor child. CONAWAY said that he has been

under a lot of stress and suffering from numerous medical conditions which led him to looking at

AFFlDAVlT IN SUPPORT OF CRIMINAL COMPLAINT--l2

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 14 of 15

advertisements on Craigslist. CONAWAY admitted that he brought the marijuana, and Adderall
pills to share with the people he believed to be at the house, including a ld-year'-old female.
CONAWAY stated that he had brought alcohol to consume himself CONAWAY said that he
resides in Baker City, Oregon and that today he had traveled directly from Baker City, Oregon to
Caldwell Idaho for the purpose of meeting the individuals from the Craigslist advertisement he
had responded to. CONAWAY stated thathe was possibly going to see his ex~Wife in Boise after
he had met with the individuals Throughout the arrest and interview process CONAWAY stated

g numerous times that he had made a stupid mistake.

At the CCSO, HSl Computer Forensics Agent (CFA) Brad Thrall performed a short

_ forensic review of CONAWAY’s blue Samsung Galaxy Note 9 cellular telephone and found
numerous text messages exchanged between CONAWAY’s device and the UC 1CAC taskforce
officer’s telephone number. HSI CFA Thrall verified the phone number for STEELS’s LG
cellular telephone is (541) 403-4348. Additionally, HSI CFA Thrall verified the last text
message sent toCONAWAY’s blue Samsung Galaxy Note 9 from the UC 1CAC taskforce
officer’s number read, “TEST TEST TEST” at 9:44 p.m. CONAWAY was arrested at the
residence provided by the UC 1CAC Taskforce officer at 9:43 p.m. The UC 1CAC taskforce
officer verified he/she sent a text message to the adult male from Gregon he had been
communicating with shortly after being notified that an individual was detained at the residence

The UC 1CAC taskforce officer reported the test message,he sent read, “TEST TEST TEST”.

AFFIDAVIT lN SUPPORT OF CRIMINAL COMPLAINT--l3

 

Case 1:18-cr-00341-E.]L Document 1 Filed 11/04/18 Page 15 of 15

CONCLUSION
Based on the foregoing, there is probable cause to arrest and charge Shawn Thomas
CONAWAY with a violation of Title 18 U.S.C. § 2423(b) for Travel with the Intent to Engage in
lllicit Sexual Conduct and Title 18 U.S.C. § 1591 for Attempted Sex Trafficking of Children.
We also request that this Complaint be sealed and that no distribution be permitted because
this operation is ongoing.

Respectfully submitted,

Daren M. Boyd
SpecialAgent, HSI

     
 

 

Subscribed and sworn before me this 4th day of November, 2018,

Q&?af.a

The Honorable Candy W. Dale
United States l\/Iagistrate Judge

AFFIDAVIT lN SUPPORT OF CRIMINAL COMPLAINT--14

 

